Citation Nr: 0944085	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative ligation and stripping varicose veins of 
the right leg with non-tender scar.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
postoperative ligation and stripping varicose veins of the 
right leg with non-tender scar (right leg disability).

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
leg disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and December 2005 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified via videoconference at an August 2007 
Board hearing.  The Veteran submitted additional evidence to 
the Board in October 2007 with a signed waiver of Agency of 
Original Jurisdiction (AOJ) review of this evidence.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

With respect to the service connection claims, there are 
multiple medical opinions of record attributing the Veteran's 
current pain in the right knee and low back to the residuals 
of his service-connected varicose veins disability and 
several opinions which state that the Veteran's right knee 
and low back symptoms are not related to the service-
connected varicose veins disability.  What is unclear from 
the opinions is the nature of the Veteran's current back and 
right knee disabilities.  The opinions reference pain and 
dysfunction, but pain in and of itself is not a disability 
for VA compensation purposes.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Without identification 
of the current right knee and back disabilities, the 
examination reports are inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (noting that a medical opinion 
is adequate if it describes the disability in sufficient 
detail so that the Board's evaluation is a fully informed 
one).  Therefore, a new VA examination is required to address 
this issue.

With respect to the issue of entitlement to an initial 
disability rating in excess of 10 percent for the Veteran's 
service-connected varicose veins disability, the record 
reflects that at the August 2007 Board hearing, the Veteran 
testified as to increased symptomatology.  Specifically, he 
alleged constant pain in his leg which impaired his ability 
to work.  This is a more severe disability picture than the 
Veteran presented at his most recent VA examination to 
evaluate the severity of his disability.  Moreover, the most 
recent VA examination is over four years old.  Thus, the 
Board finds that a new VA examination is warranted to 
ascertain the current severity of the Veteran's varicose 
veins disability.  See VAOPGCPREC 11-95 (While the Board is 
not required to direct a new examination simply because of 
the passage of time, VA's General Counsel has indicated that 
a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination.)


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination conducted by an 
orthopedist to determine if he has any 
current disability of the right leg (other 
than the varicose vein disability for 
which is already service-connected) and/or 
the lumbar spine.  

A) The examination report must clearly 
reflect that the physician has 
reviewed the Veteran's claims file, 
including a copy of this remand and 
all previous private and VA medical 
opinions and treatment records.  

B) Each disability diagnosed must be 
clearly identified.  The physician 
should note that for VA purposes, pain 
in and of itself is not a disability.  

C) For each disability diagnosed, the 
examiner should opine as to whether it 
is at least as likely as not (a degree 
of probability of 50 percent or 
higher) that the disability was either 
caused by or aggravated beyond its 
natural progression by the Veteran's 
service-connected post-operative 
ligation and stripping varicose veins 
of the right leg with non-tender scar.  
The physician must address both 
causation and aggravation.  If both 
are not addressed, the opinion is 
inadequate.

D) The physician must provide a 
rationale for each etiology opinion 
provided.  If the physician cannot 
provide an opinion without resorting 
to mere speculation, he or she must 
explain why it is not possible to 
provide the requested opinion.

2.  The Veteran should be scheduled for a 
VA examination to address the current 
nature and severity of his service-
connected postoperative ligation and 
stripping varicose veins of the right leg 
with non-tender scar.  

A) It is imperative that this remand 
and the claims file be made available 
to the examiner in connection with the 
examination.  The examination report 
must reflect that the claims file has 
been reviewed.  

B)  In addition to describing the 
current manifestations of the 
Veteran's varicose vein disability, 
the examiner should address whether 
the Veteran's ability to work is 
restricted by his service-connected 
disability, and if so, to what degree.  

2.  After accomplishing any additional 
development deemed appropriate, the AOJ 
should readjudicate the issues on appeal.  
If the desired benefits are not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


